 In the Matter of WILLYs OVERLAND MOTORS, INC., (TOLEDO, OHIOandINTERNATIONALDIE SINKERSCONFERENCE 'Case No. R-5581.-Decided August L3, 19.11.3Mr. John A. Hull,for the Board.Mr. James F. Holden,of Toledo, Ohio, for the Company.Messrs. J. G. MeinerandWalter T. Lynch,of Cleveland, Ohio, forthe Die Sinkers.Mr. Richard R. Lyman,of Toledo, Ohio,Mr. John J. Murphy,ofCleveland, Ohio; andMr. Carl Huhndorf,ofWashington, D. C., forthe I. A. M.Mr. Lowell Goerlich,of Toledo, Ohio, for the C. 1. 0.Mr. Wallace E. Royster,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by International Die Sinkers Conference,herein called the Die Sinkers, alleging that a question affecting com-merce had arisen concerning the representation of employees of WillysOverland Motors, Inc., Toledo, Ohio, herein called the Company, theNational Labor Relations Board provided for an appropriate hear-ing upon due notice before Samuel H. Jaffee, Trial Examiner. Said ^hearing was held at Toledo, Ohio, on June 16, 17, and 18, 1943.TheBoard, the Company, the Die Sinkers, International Association ofMachinists, herein called the I. A. M., and International Union,United Automobile, Aircraft & Agricultural Implement Workers ofAmerica, Local 12, C. I. 0., herein called the C. I. 0., appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues."The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded opportunity to file briefs with the Board.The Die Sinkersand the I. A. M. have requested a hearing before the Board for the'Mechanics Educational Society of America (C. Ti. A.) and Pattern Makers League ofNorth America (A. F. of L.) were served with Notice of Hearing but did not appear.52 N. L. R. B., No. 20.109 110DE'ClI SIONS OF NATIONAL LABOR REILATIONS BOARDpurpose of oral argument. Since all matters in issue are fully dis-cussed in the briefs, the requests are hereby denied.Upon the entire record in the case, the Board makes tho following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYWillys Overland Motors, Inc., is a Delaware corporation with plantand offices in Toledo, Ohio, where it is engaged in the manufacture ofjeeps, shells, aircraft, and other war material.The principal rawmaterials used by the Company are steel, iron, rubber, and glass.During 1942, the Company received at its Toledo plant such raw ma-terials of a value in excess of $80,000,000, of which more than 75percent was shipped to the plant from points outside Ohio.Duringthe same period, the production of the plant exceeded $130,000,000 invalue, of which more than 90 percent was shipped from the plant topoints outside Ohio.The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternational Die Sinkers Conference is a labor organization, ad-mitting to membership employees of the Company.International Association of Machinists is a labor organization,admitting to membership employees of the Company.International Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, Local 12, C. I. 0., is a labor organi-zation affiliated with the Congress of Industrial Organizations, ad-mitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONIt was stipulated at the hearing that, on May 24, 1943, the DieSinkers requested recognition of the Company as exclusive bargainingrepresentative of die sinkers and their allied craftsmen working inDepartment 109 in the Toledo plant. The Company refused therequest and asserted that a contract with the I. A. M. constitutes abar to the extension of recognition.On June 10, 1942, the Company and the I. A. M. entered into thelatest of a series of collective bargaining contracts covering, amongothers, the employees in the unit sought by the Die Sinkers.Theinitial 1-year term of the contract expired June 9, 1943, and it nowmay be terminated by the 30-day notice of either party.Since thecontract has been in effect for a period in excess of 1 year; since itsterm is now indefinite; and since it is now terminable by notice of WILLYS OVERLAND MOTORS, INC.111either party; we find it not to constitute a bar to a present investigationof "representatives.On December 2, 1942, the C. I. O. and the Company entered into acollective bargaining contract covering substantially all productionand maintenance employees of the Company at Toledo.However,sincethe contract does not purport to cover the employees in the-unitclaimed by the Die Sinkers, we find it not to constitute a bar to a presentinvestigation of representatives.A statement of the Field Examiner, introduced into evidence at thehearing, indicates that the Die Sinkers represents a substantial numberof employees in the unit it claims to be appropriate.2We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Die Sinkers seeks to represent all employees in Department 109who work on drop forge dies or_parts of dies used to complete forgings.The I. A. M. would represent all employees in the Department, in-cluding those claimed by the Die Sinkers, as well as certain employeeswhom the Die Sinkers would exclude : draftsmen, utility men, ma-chinists, and others.The C. I. O. contends that all employees in theDepartment should be included in its plant-wide industrial unit but,if the Die Sinkers craft unit is found to be appropriate, it seeks torepresent the remaining employees in the Department as a part ofthe above industrial unit.Prior to 1938 the C. I. O. had entered into oral contracts with theCompany covering most of the production and maintenance employeesand the I. A. M. was party to a contract with the Company coveringthe employees in Department 109.During this period, die sinkerswere members of the I. A. M. but formed within that organization anautonomous unit and were also members of the then National DieSinkers Conference.In May 1938, the C. I. O. filed a petition with the Board by whichit sought an investigation of representatives of the Company's em-ployees.The I. A. M. intervened at the hearing in that proceeding,The Field Examiner stated that the Die Sinkers submitted an undated letter addressedto the Board certifying the desire of the signatories to be represented for the purposesof collective bargaining by the Die SinkersThe letter bore the apparently genuine originalsignatures of 12 persons whose names appear on the Company's pay-roll of June 2, 1943.The pay roll lists the names of 107 persons in the unit for which the Die Sinkers contendsThe Die Sinkers submitted a further letter in similar form, dated May 24, 1943, to whichwere appended the apparently genuine original signatures of 37 persons within the claimedunit whose names appear on the Company's pay roll of June 2, 1943. The Die Sinkerssubmitted, finally,8 application-for-membership cards, all bearing apparently genuineoriginal signatures and dates in May 1943The signatures thereon appearing were thenamesof persons, within the claimed unit, listed on the Company's pay roll of June 2, 1943.Both the I. A. M. and the C. I. 0. rely upon their contracts to establish their interest. 112DEUSIONS OF NATIONAL LABOR RELATIONS BOARDand urged that die sinkers be excluded from the industrial unit re-quested by the C. 1. 0. The Board found,inter alia,that, "all employ-ees in Department 109 are die sinkers . . . die sinkers are highlyskilled craftsmen who serve a 9-year apprenticeship before they be-come journeymen die sinkers . . . .We are of the opinion that the diesinkers might properly constitute a separate bargaining unit or theymight be merged in the industrial unit claimed by the [C. I. 0.].Thedetermining factor is the desire of the employees involved.Since allthe parties stipulated that practically all of the die sinkers belongto the I. A. M., we shall hold that they constitute an appropriateunit." 3In the same decision the Board certified the I. A. M. asexclusive collective bargaining representative of the die sinkers.Itis well to note at this point that the certification was not, in terms, forall employees in Department 109.The Board also found appropriate the industrial unit sought bythe C. I. O. and after an election among the employees in certain fringegroups certified the C. I. O. as exclusive bargaining representative ofthe production and maintenance employees of the Company includingdraftsmen, and excluding, among otherg, "the die sinkers." 4 Giving toing, it seems clear that the Board certified the I. A. M. as exclusivecollective bargaining representative of the die sinkers in a craft unit.It is apparent, however, that the Board mistakenly considered the craftunit of die sinkers to be coterminous with Department 109.This mis-apprehension on the part of the Board has no doubt largely contributedto the misinterpretation of the certification by the I. A. M. and theCompany.While it is true that the function of Department 109 isto produce dies for use in other departments of the Company, it isnot true that all employees therein are die sinkers or even skilledworkers.Many employees in the Department in fact have only themost casual relation to the production of dies and could work as effec-tively in another deparment.We will discuss such employees insubsectionB, infra.Following the certification described above, the I. A. M. enteredinto collective bargaining contracts with the Company covering theemployees in Department 109.Until the 1939 contract, Local 105 ofthe I. A. M. dealt with the Company in reference to the employeesin Department 109.Then Local 131 I. A. M., composed exclusivelyof die sinkers, their apprentices and allied crafts, was formed fromsuch craftsmen heretofore affiliated with Local 105, and took overthe representation of Department 109.Hence the contract with theCompany executed October 14, 1939, was negotiated by Local 131,I.A. M., and the National Die Sinkers Conference.This contract8MatterofWillysOverland Motors, Inc, 9 N.L. R. B. 924.4Matter of Wtillys Overland Motors,Inc.,10 N. L. R. B. 160. WILLYSOVERLAND MOTORS, INC.1136expired October 14, 1940, and apparently was not renewed. In Janu-ary 1941, the International Die Sinkers Conference was formed anditsmembers withdrew from the I. A. M. In May 1941, at a timewhen it appears that no contract was in effect covering the employeesin Department 109, the Die Sinkers filed a petition with the Boardrequesting a unit of die sinkers, trimmer makers, and their apprenticesin that Department.Prior to the hearing, Local 105, I. A. M., enteredinto a collective bargaining contract with the Company covering allthe employees in the Department.The contract recognized the pend-ing Die Sinkers' petition in that provision was made for terminationin the event another bargaining agent was certified by the Board.On September 19, 1941, the Board issued its Decision and Directionof Election 5 in which it- found that "die sinkers, trimmer makers, andtheir apprentices" constitute a unit appropriate for the purposes ofcollective bargaining.The I. A. M. and the Company objected vigor-ously to the Decision and were afforded a hearing for the purpose oforal argument.Subsequent to the oral argument, on January 22,1942, the Board issued its Supplemental Decision and Amendment toDecision and Direction of Elections in which it reversed the unit find-ing in the prior Decision, upon the ground that the Die Sinkers hadnot requested a complete craft, and found all employees in Department109 to be eligible to membership in the Die Sinkers and to constitute anappropriate unit.From the evidence adduced at the hearing in theinstant proceeding it seems probable that a unit of die sinkers, trimmermakers, and their apprentices is not sufficiently inclusive to embracea complete craft.However, it is manifest from the same record thatall classifications of employees in Department 109 are not eligible tomembership in the Die Sinkers.Thus such finding in the Supple-mental Decision, referred to above, although supported by the recordthen before the Board and the argument of the parties, was not con-sonant with the facts then or now existing and, on the basis of therecord before us, we find that all persons working in Department 109are not eligible to membership in the Die Sinkers.No election wasconducted under this Supplemental Decision, as the Die Sinkers'werepermitted to withdraw from the ballot.In making its determination of the appropriate unit, the Boardgives great weight to the history of collective bargaining, for what theparties themselves have done with respect to bargaining is often thebest test of what is workable and sound. In considering the weightto be given to the bargaining history of the Company's employees inDepatrment 109, we note initially that the Board has never certifiedany labor organization as exclusive bargaining representative of allMatter of Willys Overland Motors, Inc,35 N L R. B. 549.eMatterofWillysOverland Motors, Inc.,38 N L. R B 462. 114DEICaSIONS OF NIA'T`IONAL LABOR RELATIONS BOARDakthe employees in the Department, although the I. A. M. and the Com-pany have apparently interpreted the 1938 Decision 7 as having thateffect.The I. A. M. has introduced in evidence several of its collectivebargaining contracts with the Company.The first of these, effectivefrom September 1937 to March 1938, appears to cover all employees inDepartment 109.However, the wage-rate schedule attached theretopertains almost exclusively to those categories which the Die Sinkerswould include in a craft unit.No mention is made of draftsmen,sweepers, or utility men.The next contract in evidence, between theCompany and the I. A. M. and members of the National Die SinkersConference jointly, was effective from October 1939 to October 1940.It purports to cover all employees in Department 109 but the categoriesmentioned specifically therein are those skilled employees now claimedby the Die Sinkers.The third contract, effective from June 10, 1941,to June 9,1942, also appears to cover all employees in the Departmentand contains wage scales pertaining to the die room utility men notmentioned in the prior agreements.There is, however, no mention ofdraftsmen.The latest contract, effective from June 9, 1942, to June9, 1943, purports to cover all employees in the Department, as did theprior contract, and contains a maintenance of membership provision.The wage schedules, embodied in the contract, cover more categoriesthan did the prior contract and here, for the first time, the wage sched-ules of draftsmen are set forth. It is clear then that, until the lastcontract, the bargaining efforts of the I. A. M. have been chiefly inbehalf of the skilled die sinkers and their allied tradesmen.This isunderstandable when it is considered that from the time of executionof the first contract in September 1937 until January 1941, the con-tracting union local was constituted chiefly of members of the NationalDie Sinkers Conference.We are convinced from the contracts, above,and other evidence in the record that, prior to the withdrawal of theNational Die Sinkers Conference from the I. A. M., bargaining withthe Company was only nominally upon a departmental basis and that,essentially, the I. A. M. local represented and bargained for a craftunit of die sinkers and allied tradesmen.Have then the die sinkingcraftsmen and the Die Sinkers consented to or acquiesced in representa-tion, since January 1941, of such craftsmen in a unit comprising allthe employees in the Department?Manifestly not.In May 1941 theDie Sinkers requested the Board to investigate representatives in acraft unit.When the Supplemental Decision of the Board deniedthis request, the Die Sinkers refused to participate in an election in thedepartmental unit.Recently the craftsmen in the Department en-gaged in a work stoppage in protest against representation in a de-partmental unit.We are convinced, under all the circumstances, that:Matter of Willys Overland Moto? s, Inc , 9 N. LR. B. 924. WILLYS OVERLAND MOTORS, INC.115the history of bargaining in this case is not determinative of the bar-gaining unit and we shall proceed to examine other relevant factors.8The composition of the craft unit requested by the Die Sinkers wasvariously expressed at the hearing, but essentially the Die Sinkerswould include in the unit all workers in Department 109 who areeligible to membership under its constitution.Thus the unit wouldinclude, "All impression men and their allied tradesmen necessaryfor the protection of the craft." °Die sinker and trimmer die makerapprentices, also, are eligible.We shall discuss in subsection A,below, the categories of employees in Department 109 which the DieSinkers would include in the unit.A. Die Sinkers,of course, fall within this description.A jourtley-man die sinker has undergone an apprenticeship of 7 to 9 years.Hedemands and receives a wage well above that of other industrial em-ployees.His task is to "sink" or mill a cavity in a block of steel pre-cisely in accordance to a plan so that a desired device or impressionmay be imparted to the material in production. In addition to themanual skill required, the die sinker must have a knowledge of theproperties of metals with respect to expansion and shrinkage.A trimmer die makeris a die sinker in the process of training.Hehas served an apprenticeship of 4 years and in 3 to 5 years more canbecome a die sinker.He mills the impression to form the trimmer die.His work is part of the die sinkers trade and he is eligible to member-ship in the Die Sinkers.A header die maker,as the designation implies, makes a header diewhich is a die composed of several parts.Header die makers aresometimes known as upsetter die makers.While these workers arecraftsmen and possess considerable skill, they do not possess the skillof a journeyman die sinker. They sink impressions in the header die,however, and are eligible to membership in the Die Sinkers.Anedger mansinks the edging impression on the die block.Whilehis skill is less than any of those above, he generally serves a 2-yearapprenticeship and is eligible to membership in the Die Sinkers.Thedie repairers (in forge),thedie caulkers, die repairandaltera-tion men, forge die alteration men, die repairers,andtrim die re-pairers,all repair and/or alter worn dies.Their different designa-tions indicate the type of work they do as well as where they do it.All have substantial skill and serve a 2-year apprenticeship.All doimpression work and are eligible to membership in the Die Sinkers.Thetemplate makermakes templates required to lay out the forgedie.In Department 109 he is also a die sinker.Although it doesnot appear that he is an "impression worker" in the strictsense ofCf.Matter of PhoenaoManufacturing Company,44 N. L. R. B 13889 Constitution of the GrandLodge andLocalLodges, International Die Sinkers'Confer-ence, p. 35, Article F, Section 1.5493 i 5-44-vol 52-9 116DEMSIONSOF NATIONAL LABOR REILAr1IONS BOARDthat term, his skill is part of the die sinker trade and he is eligibleto membership in the Die Sinkers.TheKeller Machine operatorby use of this machine duplicates thedie impression.The operator is a die sinker who specializes in theuse ofthis machine and is eligible to membership in the Die Sinkers.Theshaper handand theshaper milling machine operatorare calledjunior trim die makers. -Both are impression -men working on diesand are eligible to membership in the Die Sinkers.Theplaner handplanes off the surface of the die block preparatoryto the die sinking operation.He performs a skilled operation and iseligible to membership in the Die Sinkers.TheDo-all sago operatorworks with a universal saw.He cuts outtrim dies and saws metal to cut templates to shape.He performs askilled operation and is eligible to membership in the Die Sinkers.The men employed in the categories ofdie layoutandinspectionand layout of dies and castsuse their skill and knowledge of forge diesin inspecting and laying out casts or forgings.They also spend asubstantial portion of their time in making templates.Their skillsare peculiarly complementary to the die sinking trade and they areeligible to membership in the Die Sinkers.Apprenticesto die sinkers and trimmer die makers are learners whoassistthe craftsmen in the categories to which they are apprenticed.Thy are eligible to membership in the Die Sinkers.The I. A. M. would include the categories discussed above in adepartmental unit.We shall discuss separately in subsection B, be-low, the remaining categories of employees in Department 109 whichthe I. A. M. would include in the unit.B. Draftsmenare what their designation implies. In Department109 they work on blueprints for dies. They work in a. building sep-arate from that Department, however, and of course do not work ondies.Their skills are essentially different from those of the workersin the die sinking trade.VDie utility menandmachinist helpersare aides to die sinkers andothers.They handle die blocks and do simple machine work. Thoughtwo titles are used, both groups do the same work. Those who receivea higher wage are die utility men.About 2 months training sufficesto acquire proficiency.They do no machine work on the die itself.Machine repair, floor machinist,andmachinist,are designationsused to describe maintenance workers in the Department.They re-pair and rebuild the machines used by die sinkers and others in theDepartment.While those in these categories are skilled workers, theirskill is not within the die sinking trade.IThetrim die settersdo no actual machine work on the die itselfthough they may make minor adjustments or repairs in order properly WILLYS OVERLAND MOTORS, INC.117to set the trim dies.Their skill relates essentially to the use of thedie and not to the sinking.Theutility man die room cribis primarily a tool crib attendant andrepairs small tools.He also, by means of a hand crane, moves dies inthe die shop.He is not skilled in the die sinking trade.Thedie storage attendantkeeps the records on stored dies.Heprocures and delivers dies to the Department when required.Hemust be able to identify dies by appearance and number but doesnot possess any skill used in the die sinking trade.Sweeperskeep the floor clear of debris. The Company intends plac-ing all sweepers under the supervision of one department head'Manifestly, they possess no skill used in the die sinking trade.The C. I. 0. would include all of Department 109 in its industrialunit and in any event requests that those employees in the departmentoutside the craft group be so included.,The C. I. 0. submitted noevidence of membership in the craft group but the two sweepers, bypermission of the I. A. M., are its members.Upon the basis of the entire record in the case, we are of the opinionthat those employees within the categories listed under subsection A,above, may, by reason of their related skills, common interests, andhomogeneity, appropriately constitute a separate bargaining unit ascontended by the Die Sinkers.10Again, however, all employees inDepartment 109 constitute a functional group and there is a history ofbargaining which gives some indication that the departmental unit,claimed by the I. A. M., is appropriate-" The C. I. 0. has made noshowing of membership among the employees in the craft group andwe do not agree with the contention of the C. I. 0. that the entiredepartment may appropriately be included in the plant-wide industrialunit.In consideration of all the factors, we shall direct that separateelections shall be held among the employees of the Company in thefollowing groups :(1)All employees in Department 109 included in the categoriesdiscussed in subsection A, above, including die sinkers, trimmer diemakers, header die makers, edgermen, die repairers (in forge), diecaulkers, die repair and alteration men, forge die alteration men, dierepairers, trim die repairers, template makers, Keller Machine op-erators, shaper hands, shaper milling machine operators, planer hands,Do-all saw operators, die layout men, employees engaged in the inspec-tion and layout of dies and casts, and apprentices to die sinkers andtrimmer die makers, but excluding the employees in the categories listedin subsection B, above, as well as all supervisory employees with au-10 SeeMatter of Armstrong BrosToolCo.,37 N. L. R B 221.11 SeeMatter of Revere Copper and Brass, Incorporated,30 N L R B 964. 118DEICSS+IONS OF N'A'TIONAL LABOR RELAtrIONISBO'A(R'Dthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees or effectively recommend such ac-tion, to determine whether they desire to be represented by the DieSinkers or the I. A. M. for the purposes of collective bargaining, or byneither.(2)All remaining employees in Department 109 included in thecategories discussed in subsection B, above, including draftsmen, dieutilitymen, machinist helpers, machine repairers, floor machinists,machinists,, trim die setters, utility men die room crib, die storage at-finndants, and sweepers, but excluding the employees included in group(1), above, and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees or effectively recommend such action, to determinewhether they desire to be represented by the I. A. M. or the C. I. 0.for the purposes of collective bargaining, or by neither.Upon the results of these elections will depend, in part our findingas to the appropriate unit 12 If the Die Sinkers receives a majorityof the votes in group (1) we shall find such employees to constitute anappropriate unit. If the I. A. M. receives a majority of the votes ingroup (1) only, we shall make the same finding. If the I. A. M. re-ceives a majority in each of the groups (1) and (2), we shall find aunit composed of all employees in Department 109 to be appropriate.The employees in group (2), above, do not alone form a craft, de-partmental, or functional group and we shall not find that group toconstitute an appropriate unit.Thus if the I. A. M. receives a ma-jority of votes in group (2), only, we shall not issue any certificationof a representative thereof. If the C. I. 0. receives a majority of thevotes in group (2), we shall permit the C. I. 0. to include this groupin the industrial unit which it now represents '13Those eligible to vote in the elections which we shall direct shall beall employees of the Company described in groups (1) and (2), above,who were employed during the pay-roll period immediately precedingthe date of the Direction of Elections herein, subject to the limitationsand additions set forth therein.We are unable to determine theeligibility of leaders and "key-men" from the record and shall permitto vote only those employees who do not have authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status ofemployees or effectively recommend such action. If, on the date ofthe election, sweepers have been transferred to a department otherthan 109, we shall not permit them to vote.i32 SeeMatter ofDuff-Norton Manufacturing Company,48 N L. R. B 1148.11 Cf.Matter of Armour and Company,40 N. L.R. B. 1333. WILLYS OVERLAND MOTORS, INC.119DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes, of collective bargaining with Willys Overland,Motors, Inc., Toledo, Ohio, separate elections by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Eiglith Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among all employeesof the Company within the groups set forth below, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including those who did not work during such pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause :(1)All the employees in Department 109 in the categories listedin Section IV, subsection A, above, including die sinkers, trimmer diemakers, header die makers, edger men, die repairers (in forge), diecaulkers, die repair and alteration men, forge die alteration men, dierepairers, trim die repairers, template makers, Keller Machine oper-ators, shaper hands, shaper milling machine operators, planer hands,Do-all saw operators, 'die layout men, employees engaged in inspectionand layout of dies and casts, and apprentices to die sinkers and trimmerdie makers, but excluding the employees in categories listed in Sec-tion IV, subsection B, above, as well as all supervisory employees with,authority to hire, promote, discharge, discipline, or otherwise effectchanges in the. status of employees or effectively recommend suchaction, to determine whether they desire to be represented by Inter-national Die Sinkers' Conference, or by International Association ofMachinists, for the purposes of collective bargaining, or by neither.(2)All remaining employees in Department 109 included in thecategories discussed in Section IV, subsection B, above, includingdraftsmen, die utility men, machinist helpers, machine repairers, floormachinists, machinists, trim die setters, utility men die room crib, diestorage attendants, and sweepers, but excluding the employees includedin group (1) above, as well as all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes in 120DEICRISIONS OF NATIONAL LABOR REiLA(r'IONS. BOARDthe status of employees or effectively recommend such action, to deter-mine whether or not they desire to be represented by InternationalAssociation of Machinists or by International Union, United Auto-mobile,Aircraft & Agricultural Implement Workers of America,Local 12, C. I. 0., for the purposes of collective bargaining, or byneither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Elections.[Seeinfra,52 N. L. R. B. 548 for Amendment to Decision.]